Citation Nr: 0406021	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  94-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1948 to June 1952.  The veteran served on active duty under 
conditions other than honorable from October 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD.  The veteran subsequently perfected this appeal.

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1994.  The Board remanded the case in 
April 1997 for additional development of the evidence.

In May 2000, the Board denied service connection for a 
psychiatric disability, to include PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2000, the parties 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  The motion indicated that the VA did not 
provide adequate reasons and bases for its findings and 
conclusions.  Specifically, that more discussion was needed 
regarding the determination as to whether the veteran engaged 
in combat with the enemy.  The Board was requested to discuss 
the veteran's military occupational specialty (MOS), military 
citations, or any other evidence with regard to the 
determination of combat status.  The Board was also to 
provide additional discussion regarding attempts to verify 
the veteran's alleged stressors.  By subsequent Order, the 
Court granted the Joint Motion, vacating the Board's May 2000 
decision and remanding for readjudication.

In August 2001, the Board remanded this case for further 
development.  The case has since returned to the Board.

The claims folder contains a Veterans Benefits 
Attorney/Client Contingent Fee Contract with Attorney Mark R. 
Lippman dated in August 2000.  Mr. Lippman represented the 
veteran before the Court regarding the issue currently on 
appeal.  The claims folder also contains a VA Form 21-22 
appointing the National Association of County Veterans 
Service Officers, Inc., dated in September 2002.  The 
veteran's private attorney continued to submit correspondence 
on the veteran's behalf subsequent to this date, and there is 
no indication that he has withdrawn or terminated his 
representation of the veteran.  The veteran's private 
attorney continues to represent him on the issue of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, and that the veterans' service 
organization (VSO) is representing the veteran with regard to 
a claim for nonservice-connected pension that was approved in 
November 2002.  Thus, the Board finds that further 
clarification of representation in this matter is not 
necessary and it will proceed with the merits of the 
veteran's appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a psychiatric disability that 
is related to his period of honorable service or events 
therein; and the evidence does not establish that a psychosis 
manifested itself within one year of the veteran's discharge 
from his honorable period of service.

3.  The veteran did not engage in combat with the enemy.  

4.  The preponderance of the evidence is against a finding 
that the veteran currently meets the diagnostic criteria for 
PTSD. 




CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated during a period of honorable service, and a 
psychosis did not manifest itself to a compensable degree 
within one year after the date of separation from such 
service. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2003); 38 C.F.R. § 
3.304(f) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The May 1993 rating decision, the June 1993 statement of the 
case (SOC), the May 1994 supplemental statement of the case 
(SSOC), the November 1994 SSOC, the April 1997 Board remand, 
the October 1998 SSOC, the September 1999 SSOC, the May 2000 
Board decision, the August 2001 Board remand, the July 2002 
SSOC, the October 2002 SSOC, and the May 2003 SSOC, 
collectively notified the veteran of the laws and regulations 
pertinent to his claim.  These documents also advised him of 
the evidence of record and of the reasons and bases for the 
continued denial.  The August 2001 Board remand advised the 
veteran of the enactment of the VCAA.

By letter dated in December 2003, the veteran was advised 
that VA was responsible for getting VA examination and 
treatment reports and that VA would make reasonable efforts 
to get any evidence that the veteran informed VA of.  The 
veteran was advised that he must provide enough information 
about the records so that VA could request them from the 
person or agency that has them and that it was his 
responsibility to make sure VA received all requested records 
that are not in the possession of a Federal department or 
agency.  

The letter also informed the veteran what the evidence must 
show to support his claim.  Specifically, that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show 1) an injury, disease, or event in 
military service; 2) a current physical or mental disability; 
and 3) a relationship between his current disability and an 
injury, disease or event in military service.

Although this letter did not specifically contain the 
"fourth element," the letter did ask the veteran to tell VA 
about any other records that might exist to support his 
claim, and the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board acknowledges that the 
veteran's case was not readjudicated subsequent to the 
December 2003 notice letter; however, the veteran did not 
submit any additional evidence in response to this letter.  
The Board also notes that in reviewing AOJ determinations on 
appeal, it is required to review the evidence of record on a 
de novo basis and without providing any deference to the 
AOJ's decision.  Thus, there is no "adverse determination," 
as discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The claims folder contains private medical reports submitted 
by the veteran.  The veteran identified private psychiatric 
treatment at Circles of Care, Inc.  VA requested these 
records in February 1995.  Clinical reports were not 
provided, but the facility responded with statements 
regarding the veteran's treatment and diagnoses.  The claims 
folder also contains various VA treatment records.  In 
keeping with the duty to assist, the veteran was provided VA 
psychiatric examinations in March 1995, September 1998, May 
2002, and October 2002.

The Board acknowledges that examinations of record largely 
involved a determination of the appropriate diagnosis and 
whether the veteran met the required diagnostic criteria for 
PTSD.  The examinations do not appear to specifically address 
whether there is a causal relationship between the veteran's 
honorable period of service, or events therein, and a 
currently diagnosed psychiatric disability other than PTSD.  

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  

The claims folder contains evidence of a currently diagnosed 
psychiatric disability, other than PTSD.  Notwithstanding, 
service medical records do not indicate any treatment for a 
psychiatric disability during the veteran's period of 
honorable service or within one year of this service.  The 
veteran does not contend that the events during service 
caused his bipolar disorder, but rather, asserts that he has 
PTSD related to his claimed stressors.  Given the 
circumstances of this case, any opinion relating a currently 
diagnosed psychiatric disability, other than PTSD, to the 
veteran's honorable period of service would simply be 
speculative.  The veteran has undergone numerous psychiatric 
examinations during the course of this appeal and the Board 
finds that remand to obtain an additional medical nexus 
opinion is not necessary.  

The veteran has identified numerous stressors in support of 
his claim for service connection.  In October 1997, the RO 
requested information regarding the veteran's service from 
the Defense Special Weapons Agency and a response was 
received in December 1997 indicating that historical records 
confirmed the veteran's participation in Operation 
GREENHOUSE, a U.S. atmospheric nuclear test series conducted 
during 1951.

In October 1997, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
enclosed copies of VA's letter requesting information 
pertinent to the claimed stressors, and the veteran's 
responses.  Response from USASCRUR stated the following:

We have coordinated our research with the 
USA Center for Military History (CMH) in 
Washington DC; the U.S. Army Military 
History Institute, Carlisle Barracks, 
Pennsylvania; and the Freedom of 
Information and Privacy Act Office, Fort 
Belvoir, Virginia, and are unable to 
document [the veteran's] stressors...

The veteran has not identified additional records that need 
to be obtained and he has not provided additional pertinent 
information that would assist in the verification of his 
claimed stressors.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

An August 1955 VA determination found that for VA purposes, 
the veteran's period of service from October 1953 to February 
1955 was under dishonorable conditions.  Thus, the Board will 
not consider any event occurring during this period of active 
service, nor will the Board consider any disability incurred 
or aggravated during that period, in determining whether or 
not service connection for a psychiatric disability, to 
include PTSD, is warranted.  

The veteran's service medical records for his period of 
honorable active service do not show that he complained of, 
was treated for, or was diagnosed with any psychiatric 
disability.  On examination for separation in June 1952, 
psychiatric status was determined to be normal on clinical 
evaluation and no psychiatric abnormalities were noted.

Service medical records dated during the veteran's period of 
service under dishonorable conditions indicate that the 
veteran was seen on various occasions in March 1954.  The 
veteran reported numerous instances of aggressive behavior, 
including throwing a teacher over a railing and trying to 
kill a captain by dropping a bag of cement on him. The 
veteran appeared to have a classic psychopathic personality 
with antisocial and aggressive features.  Report dated on 
March 26, 1954 provided a diagnosis of antisocial 
personality, chronic, moderate, manifested by poorly 
controlled hostility, impulsivity, and difficulty in 
interpersonal relationships.  This condition was not incurred 
in the line of duty and existed prior to the veteran's 
entrance to service.  

A medical certificate dated in December 1954 indicates that 
the veteran underwent a mental examination.  He was not 
psychotic and was able to differentiate right from wrong.

A February 1955 Report of Proceedings of a Board of Officers 
indicated that in January 1955, the veteran was tried by a 
Special Court-Martial for attempting to steal gasoline and 
was presently serving a six month sentence for this offense.  
The veteran was also on 6 months probation from a trial in 
Georgia for malicious mischief and was out on bond pending 
trial in Florida on a charge of breaking and entering.  

Examination for separation in February 1955 noted no 
psychiatric abnormalities.  

On VA examination in April 1955, the veteran's nervous system 
(neurological, psychiatric, and personality) was reported as 
negative.

A March 1990 VA consultation report indicates that the 
veteran was seeking help for anxiety, depression, and 
homicidal tendencies.  He had not had previous psychiatric 
treatment.  Impression of the consulting physician was 
general anxiety disorder, and rule out bipolar disorder, 
manic.  Notes dated in April 1990 note that the veteran was 
very threatening and reported losing control on various 
occasions.

On April 21, 1990, the veteran was referred to the VA medical 
center (VAMC) in Miami for direct admission from the VA 
outpatient clinic in Riviera Beach.  The veteran was having 
very aggressive behavior and it was felt he was becoming more 
agitated and manic.  The veteran reported that his temper had 
been increasing for the past 6 months.  He has a history of 
violent and aggressive behavior dating back to military 
service.  The veteran is divorced and takes care of his two 
small children.  

On mental status examination, the veteran was alert and 
oriented times three.  He denied depression, auditory or 
visual hallucinations, and suicidal or homicidal ideations.  
He appeared to be very demanding and was hyperverbal and 
hyperactive.  Cognitive functions were grossly intact.  
Memory and orientation were good. Insight and judgment were 
impaired.  

The veteran was put on Serentil and then started on lithium.  
The veteran was discharged on May 4, 1990.  Condition was 
improved and Axis I diagnosis was bipolar disorder, manic.

VA outpatient records indicate the veteran was seen in the 
mental hygiene clinic on various occasions between May and 
October 1990.  Treatment notes describe the veteran as very 
talkative and still threatening.  He was variously diagnosed 
with affective disorder, possible bipolar affective disorder, 
and bipolar manic.

The veteran underwent a VA examination in January 1991.  The 
veteran believes that extensive radiation exposure affected 
his mind and caused him to become an aggressive, belligerent 
individual who cannot control his temper.  The examiner noted 
that the veteran's recounting of the details of his 
misadventures associated with atomic bomb testing were highly 
florid and difficult to assess as to their veracity.  
Diagnosis was manic aggressive personality disorder.

VA outpatient records from approximately October 1990 to 
August 1991 show continued mental health treatment.  The 
veteran was struggling to make ends meet and was still caring 
for his two young children.  He was typically anxious, 
talkative and threatening.  He was constantly dwelling on the 
atomic blast and mistreatment by the government.  He was 
variously diagnosed with affective disorder - manic, anxiety 
disorder, alcohol dependence, and bipolar manic.

The veteran underwent a private medical examination by a 
licensed psychologist in November 1991.  The veteran was 
described as "a garrulous gentleman with pressured speech 
and an expansive presentation."  The veteran reported that 
he had been arrested for assault with intent to kill about 10 
times.  He was currently angry with people in his community 
whom he feels he should assault.  

Mental status examination revealed a rather agitated, 
dramatic individual who is ready to take up causes.  He was 
oriented times three and did not appear overtly depressed.  
He was agitated and pressured in his presentation and there 
was some aggrandizement of his self-description.  The veteran 
felt persecuted and was involved with ongoing hassles with 
the authorities.  He denied hallucinations or delusions.  In 
summary, the examiner stated that the veteran presented "in 
a rather hyper, agitated manner with a history of what sounds 
like dysfunctional relationships and difficulties."  The 
examiner thought that the veteran needed to be in close touch 
with his local mental health clinic for ongoing monitoring.  
Diagnoses were bipolar disorder, manic type, borderline 
personality, and alcohol dependence in remission.  

In March 1993, the veteran submitted a statement wherein he 
described his alleged stressors.  He stated that he served as 
a prison guard and that he had to deal with some escape 
attempts, which required shooting at the prisoners.  He 
recounted one occasion where he was guarding 10 American 
prisoners who went to the latrine and refused to come out 
until he shot up the latrine.  In 1949 he was stranded at sea 
for 5 days when a dud torpedo from an enemy submarine hit his 
boat and they lost their rudder.  He reported that he worked 
the grave detail in the South Pacific.  He stated that he 
participated in Operation GREENHOUSE and seven nuclear bomb 
tests, the last one of which was a hydrogen bomb test.  He 
reported that he served on a boat that blew up.  He was 
airborne for 100 feet and landed in the burning, shark-
infested water.  He helped another injured man get to shore.  
He also reported that he was assigned shark watch duty and 
had to walk the pier with an automatic rifle.  On more than 
one occasion he had to dive into shark-infested water to 
retrieve what he thought were drowning people, but turned out 
to be GI's who were in the water because they had committed 
suicide.  He was not wounded as a result of enemy action and 
was not a prisoner of war (POW).

A May 1993 VA medical note indicates that the veteran was 
hospitalized in the Circles of Care, but did not know why.  
He was disorganized and it was hard to tell what was real and 
what was unreal in all his stories.  Diagnosis was bipolar 
manic.

A December 1993 statement from Circles Of Care indicates that 
the veteran had been in counseling at this facility since 
August 1992.  He is diagnosed with bipolar disorder and PTSD.  
The veteran was working on issues of anger, related to his 
experiences in the military and he suffers from anxiety 
attacks and intrusive memories of war-related experiences.  

An April 1994 statement from Circles of Care confirms the 
veteran's Axis I diagnoses as bipolar disorder, mixed with 
psychotic features; and PTSD.

At the September 1994 RO hearing, the veteran reported that 
he was on a secret mission deep in the South Pacific.  They 
saw a ship burning and they tried to mutiny to make the 
Captain go over to the ship and rescue the men, but he 
wouldn't because he was under sealed orders and could not 
break radio silence so they went right past the men on the 
burning ship.  He described an incident where he was on an 
unmarked ship and had to go to general quarters.  Friendly 
airplanes were going to strafe the ship because they could 
not identify it.  The ship was under radio silence and the 
Captain would not answer the airplanes.  He was also on a 
boat when it blew up.  He pulled another guy off of the boat.  
He reported that there were numerous suicides while he was on 
the island.  

In an October 1994 statement, the veteran reported that one 
time they left Pearl Harbor for Tacoma and the waves were so 
big that the ship almost rolled over.  They wound up in Adak, 
Alaska.  Another time he was working on the tower and when 
they started back to the base island the ocean got very rough 
and the boat started to sink.  They had to stop in rough seas 
to let the pumps catch up and it took almost all night to get 
back to the base island.  Another time, they were returning 
from a rendezvous with evacuees from Korea and the ramp on 
the ship opened up and they were all swimming in seconds.  He 
also reported an experience where he had to transport a 
truckload of dynamite and no one would volunteer to ride with 
him.  He was shaking so bad he could not hold his foot on the 
clutch.

A December 1994 VA medical report notes that the veteran was 
very upset because his claim for compensation was denied.  He 
was sleeping poorly and having nightmares.  The examiner 
listed PTSD/manic among the diagnoses.

The veteran underwent a VA psychiatric examination in March 
1995.  He reported psychiatric treatment every 2 weeks at 
Circles of Care.  The veteran has been married at least 5 
times in the past and takes care of his 2 young children.  If 
he were not concerned for his children, there are a fair 
number of officials that he would not hesitate to "take 
out."  Regarding his stressors during the Korean war, the 
veteran described an incident where he was blown out of a 
patrol boat and when American planes attacked his boat.  His 
most frightening experience was when the rudder of his ship 
was shot off and for a week the ship was immobile in the 
ocean.  Eventually a towboat appeared and they returned to 
port without harm.  

On examination, the veteran was a talkative individual.  The 
veteran brought a large portfolio of correspondence, etc. 
related to his experiences and philosophies.  He appeared 
quite cheerful and his mood tended to be expansive.  There 
were no indications of hallucinations or frank delusional 
trends, but the examiner noted that he harbored a basic 
attitude of aggressiveness and potential violence.  He 
reported that he could not work because of his 1980 accident 
where he broke his neck and crushed his back.  Memory and 
orientation were adequate, and insight and judgment were 
poor.  Diagnosis was "[p]ersonality disorder not otherwise 
specified."

An April 1995 statement from Circles of Care indicates that 
the veteran is diagnosed with bipolar disorder, mixed with 
psychotic features; and PTSD.  The statement indicated that 
the diagnosis of PTSD was based on the veteran meeting the 
criteria from the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  

The veteran underwent a VA PTSD examination in September 
1998.  The examiner reviewed the veteran's claims folder and 
discussed pertinent medical findings and history.  The 
veteran reported that he had a top-secret clearance.  He also 
reported the following traumatic events: 1) while serving on 
a captured German cruiser, his ship was passing by another 
enemy ship which was sinking with people jumping into the sea 
and his Captain would not stop to pick up the survivors; 2) 
his ship's rudder was damaged and because of their mission, 
they were unable to call for help.  He was concerned that 
they might be torpedoed and was scared; 3) in 1949, he had to 
remove dynamite stored on the Marshall islands and feared for 
his life; and 4) his most traumatic event was when he was on 
a boat that blew up; and 5) he jumped into shark-infested 
waters to save a sailor that was drowning and injured himself 
on the coral.

The veteran seemed consumed by feelings of anger and 
bitterness towards the VA and the government, and also seemed 
obsessed with the idea that damage was done to him on account 
of his exposure to atomic bomb explosions.  On mental status 
examination, the veteran was very anxious and excitable.  He 
became emotional and was verbally overproductive.  He was 
oriented to time, place and person.  Besides his ideas that 
he was persecuted by authorities, there were no other 
delusional systems.  Attention span and concentration were 
within normal limits.  Insight and judgment were impaired.

The examiner interviewed the veteran for 2 hours and 10 
minutes.  He noted that the veteran seemed obsessed with the 
causal effect of the atomic radiation and PTSD on his 
ailments.  The veteran unquestionably believes that he is 
entitled to compensation for the effects of radiation and 
PTSD.  The clinical picture was characterized by impatience, 
intense anxiety, anger and irritability.  The examiner noted 
that the impact of the veteran's traumatic events appear to 
be afterthoughts and somehow the "insight" hit him reading 
PTSD cases and getting information from his therapist.  The 
examiner did note that the veteran was preoccupied with those 
events and they were disturbing to him.  Axis I diagnoses 
were bipolar disorder, hypomanic, chronic; and rule out 
delusional disorder, persecutory type.

The veteran underwent a confidential mental health 
examination by a licensed psychologist in December 1998 after 
being referred by his public defender.  The veteran reported 
a lengthy history of bipolar disorder and PTSD.  He indicated 
that he is often troubled by recollections of his war 
experiences and also has frequent dreams, flashbacks, and 
fits of rage.  The veteran became upset and tearful when 
speaking about his children that he is unable to raise 
because he is currently in jail.  When asked about the 
incident that resulted in his going to jail, the veteran 
recalled a man driving onto his property.  He thought this 
person was a threat to his children.  He had some 
recollection of his getting a gun but had no other 
recollection of the event.

On mental status examination, the veteran was adequately 
oriented.  Recent memory appeared intact and attention and 
concentration were within relatively normal limits.  The 
content of speech was relevant, logical and goal-directed.  
There was no evidence of delusions, flight of ideas, or 
loosening of associations in his speech.  He did not appear 
to be in a manic phase.  

Testing noted schizoid and paranoid aspects to the veteran's 
personality and indicated quite significant depression and 
anxiety.  Test results were consistent with diagnoses of 
major depression and PTSD.  The examiner stated that it could 
be argued that the veteran was in a dissociated state at the 
time of the offense due to his PTSD.  The examiner indicated 
that the veteran was in need of psychological intervention 
but did not meet the criteria for involuntary 
hospitalization.  

The claims folder contains a June 2001 private medical report 
by Dr. E.H., which was based on a review of various 
documents, including medical reports and a report on 
Operation GREENHOUSE, and a 45-minute telephone interview.  
Based on his review, the examiner diagnosed the veteran with 
chronic PTSD and chronic major depression.  The examiner felt 
that the following history supported the diagnosis of PTSD:

He experienced two major stressors while 
in Operation Greenhouse.  One, he was 
exposed to radiation from several nuclear 
tests on Eniwetok.  The second was when 
[the veteran's] boat caught on fire and 
he thought he was going to die.  

The examiner noted that the veteran has nightmares every 
night and some of these nightmares are about the 2 previously 
mentioned stressors.  He has other nightmares about his 
experiences in Korea where he served on armed transports, 
which hauled the dead from Korea.  He also has flashbacks 
daily, intrusive thoughts, startles easily and is 
hypervigilant.  The examiner further stated that the veteran 
met the DSM-IV criteria for PTSD.

The veteran was examined by a VA clinical psychologist in May 
2002.  The examiner reviewed the veteran's claims folder and 
medical records available through the West Palm Beach VAMC 
and also conducted an 80-minute clinical interview.  

The examiner discussed the various stressors reported by the 
veteran, noting that the one truly dramatic incident was an 
explosion aboard a boat in which he was blown into the water 
amidst flaming fuel and oil.  The veteran also reported free 
diving for bodies (without scuba gear), that he was a pilot 
flying reconnaissance, that he was relieved from duties to 
participate in a "world-wide swim competition," and that he 
was exposed to dangerous levels of radiation.  The 
examination report chronicled the veteran's psychiatric 
history and discussed the medical evidence of record.  

Subjectively, the veteran reported experiencing nightmares 
nightly.  He recalls the boat explosion daily and would 
prefer not to.  He complained of feeling depressed and that 
this state often switches quickly to a condition of 
hyperactivity.  He presented some rather fantastical claims 
about his military history.  When asked about his use of an 
alias, the veteran related that he had 4-5 identities due to 
working for the FBI and being involved in the witness 
protection program.  He believes that he has PTSD related to 
radiation exposure.  The veteran described his temper as his 
predominant problem.  

Objectively, the veteran was alert and oriented in all 
spheres.  Speech was somewhat rambling and appeared mildly 
pressured.  He displayed good eye contact and demonstrated a 
rather jovial, familiar interpersonal interaction.  There 
were no abnormal movements or mannerisms.  Thought processes 
were somewhat loose, rambling and difficult to redirect at 
times.  Thought content evidenced signs of rather grandiose 
and at times paranoid delusional beliefs.  There was no 
suicidal or homicidal ideation.  Mood was depressed, but 
affect was quite bright, jovial at times and quite 
incongruous to his stated mood.  Cognitive functions were 
marked by difficulties with concentration, attention and 
short-term recall.  Insight was poor and judgment was 
marginal.  

The examiner's diagnostic impression was as follows:

I find no significant support for a 
diagnosis of Posttraumatic Stress 
Disorder in this veteran.  His 
description of nightmares are only 
occasionally related to experiences he 
reports took place in the military but 
which do not seem to be supported by 
documentation from his military records 
available (e.g. while a fire aboard ship 
is documented which caused him first 
degree burns, there is no documentation 
of an explosion nor any commendations 
which would be expected for saving 
another man's life as he describes).  
Mostly his nightmares, while frightening, 
are of typical, non-realistic content 
(i.e. being chased by someone with a 
chainsaw.)  He frequently recalls events 
from his military experience, but these 
recollections appear to have become 
somewhat embellished over time and are 
not presented with any overt evidence of 
distress.  His other symptoms focusing on 
poor anger and impulse management, a 
penchant for violent acting out, and 
generally poor social adaptation are not 
exclusive to Posttraumatic Stress 
Disorder but also consistent with 
disorders such as bipolar disorder and/or 
antisocial personality, disorders which 
have also been diagnosed in his case on 
several occasions.  His premilitary 
history of violence, legal difficulties 
and poor social adaptation (documented in 
military psychiatric evaluations) would 
certainly lend credence to an antisocial 
personality disorder diagnosis in this 
veteran.  His reports also suggest that 
he is prone to grandiose and paranoid 
delusions, which are not hallmarks of 
Posttraumatic Stress Disorder but may be 
consistent with manic episodes of bipolar 
disorder or a psychotic disorder apart 
from the bipolar disorder.

Axis I diagnoses were bipolar affective disorder (by 
history); and rule out other psychotic disorders.  

A September 2002 statement from Dr. E.H. indicates that he is 
a private psychiatrist who specializes in the diagnosis and 
treatment of PTSD.  According to Dr. E.H., the veteran's 
major depression is within a reasonable degree of medical 
certainty secondary to his PTSD and his life threatening 
experiences on Eniwetok caused his service-connected PTSD.  

The veteran was evaluated by 2 VA psychiatrists in October 
2002.  Dr. F.L., a staff psychiatrist, conducted the first 
examination.  The examiner reviewed the claims folder, 
available VA medical records, previous compensation and 
pension examinations, and documents related to discharge.  
The veteran was also interviewed.  

The examiner noted that a clear and consistent history was 
difficulty to obtain because the veteran tended to ramble.  
The veteran reported that much of his work during service was 
classified but there were at least 2 significant events that 
exposed him to trauma.  He was on a boat that exploded and 
blew him about 100 yards out into the water.  He also saved a 
man and pulled him to shore.  The second traumatic event was 
being part of a classified experiment where he and other 
servicemen were exposed to nuclear radiation.  He reported 
seeing devastating effects of radiation and several men had 
mental problems and committed suicide.  He reported recurrent 
distressing recollections and nightmares of the explosion and 
irradiation.  He had good memory of the events surrounding 
the traumatic events and gave no indication of avoiding 
conversations, activities, places, or people that would 
remind him of such activity.  He reported irritability, 
outbursts of aggressive emotion, and behavior consistent with 
hypervigilance and hyperstartle.  

On mental status examination, the veteran was alert and 
oriented to person, place, and date.  Speech was fairly rapid 
and he went off on tangential thoughts.  He seemed 
simultaneously dysthymic and anxious.  There was no active 
suicidal or homicidal ideation, and no complaints of auditory 
or visual hallucinations.  The examiner noted that parts of 
the veteran's reported history had a delusional flavor.

The examiner specifically set forth the DSM-IV diagnostic 
criteria for PTSD and for each required criterion, indicated 
whether it was "evident" or "not evident" when compared 
with the history as presented by the veteran.  The examiner 
further stated that based on a close evaluation of the 
diagnostic criteria, the veteran failed to meet all necessary 
criteria regarding avoidance symptoms.  The veteran did show 
many of the symptoms traditionally associated with PTSD and 
it could be seen why diagnostic disparity may have occurred.  
Assuming the traumatic events occurred, it was not 
unreasonable to conclude that the veteran's reported symptoms 
stem from military service.  Based on the evaluation and 
review of records, the examiner would agree with an Axis I 
diagnosis of bipolar disorder - most recent episode 
hypomanic.  The examiner further noted that without meeting 
the diagnostic criteria, the veteran presented with several 
of the symptoms normally associated with PTSD.  His 
presentation also suggested that a delusional disorder is at 
least possible.  

Dr. L.S., a board-certified adult psychiatrist, conducted the 
second examination.  The examiner reviewed the claims folder 
and available VA medical records and also interviewed the 
veteran.  The examiner summarized pertinent records and the 
veteran's history and claimed stressors.  

On mental status examination, the veteran was alert, 
oriented, friendly and overtalkative.  In general, he related 
in a hypomanic manner with elevated affect, pressured speech 
and some looseness of associations, although no actual flight 
of ideas.  Thinking was disorganized, scattered and rambling.  
Underlying mood was dysphoric and at one point he was on the 
verge of tears.  

Regarding whether the veteran has PTSD, the examiner stated 
the following:

Under section A, patient has been exposed 
to a traumatic event in which he 
experienced and witnessed an event that 
involved threatened death or serious 
injury; that was the explosion on the 
boat if it did occur.  If he was also 
part of Operation Greenhouse, then he was 
exposed to atomic bomb testing which was 
clearly stressful for him.  His response 
involved intense fear and helplessness.

Under section B, the traumatic event of 
the explosion on the boat has been 
persistently re-experienced by recurrent 
and intrusive distressing recollections 
of the event, including nightmares of the 
event.  He has had recurrent distressing 
dreams of the event and he has also had 
what he calls flashbacks where he feel[s] 
there is a daytime intrusion of the 
memories.  

Under section C, he does not meet the 
criteria for persistent avoidance of 
stimuli associated with the trauma.  He 
does not tend to avoid thoughts, feelings 
or conversations associated with the 
trauma.  In fact, he would like to talk 
more about the trauma.  He does not avoid 
activities, places or people that arouse 
recollections of the trauma; in fact, 
just the opposite, he would like to seek 
out people that experienced these events 
with him.  He does not give a history of 
inability to recall an important aspect 
of the trauma while he is awake and 
alert.  He does show a diminished 
interest and participation in significant 
activities which, I believe, is not due 
to the trauma of the boat explosion.  He 
does not feel detached or estranged from 
others, although he probably is detached 
and estranged based on his behavior.  He 
does not show a restricted range of 
affect; in fact, he shows an expansive 
range of affect.  He does have a sense of 
a foreshortened future but not because of 
the traumatic events per se but because 
of the situation going on right now in 
his home town.

Under section D, persistent symptoms of 
increased arousal, he does report 
difficulty falling and staying asleep, 
irritability, outbursts of anger, 
difficulty concentrating, some 
hypervigilance and an exaggerated startle 
response to some noises.

Under section E, duration of the 
disturbance is more than one month.

Under section F, it is unclear if the 
disturbance itself caused clinically 
significant distress or impairment in 
social, occupational, and other areas of 
important functioning.  The evidence is 
not clear in this regard and I would 
opine that his other psychiatric disorder 
might have caused that impairment. 

The examiner summarized the findings, stating that using the 
strict DSM-IV criteria, the veteran does not meet all of the 
criteria.  

In particular, although he has some 
symptoms of reexperiencing the traumatic 
event, exposure to the traumatic event 
(if the explosion on the boat did occur,) 
and persistent symptoms of increased 
arousal of a duration for more than one 
month, he does not meet the criteria of 
avoidance of stimuli associated with the 
trauma and numbing of general 
responsiveness, and, in my opinion, the 
disturbance itself was not the cause of 
his occupational/social impairment.  This 
is not to say that he was not exposed to 
traumatic events.  I believe that he was 
if his accounts are accurate, but again, 
he does not meet all the criteria for 
Post Traumatic Stress Disorder.  Based on 
a review of the written evidence and my 
own clinical assessment I believe the 
more accurate Axis I diagnosis for this 
veteran is Bipolar I Disorder, hypomanic 
type.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Service incurrence will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

Medical records indicate a currently diagnosed psychiatric 
disability.  The veteran has been diagnosed with various 
psychiatric disabilities, including bipolar disorder, 
affective disorder, and major depression.  He has also been 
diagnosed as having PTSD and entitlement to service 
connection for PTSD will be the subject of a separate 
discussion below.  

Service medical records are negative for any treatment for a 
psychiatric disability during the veteran's honorable period 
of service and on examination for separation, no psychiatric 
abnormalities were noted.  There is no indication of 
psychiatric treatment or examination until March 1954, and 
such treatment occurred during the veteran's dishonorable 
period of service.  

The claims folder is replete with medical opinions and these 
opinions do not support a finding that the veteran currently 
has a psychiatric disability (such as bipolar disorder or 
affective disorder) that is related to his honorable period 
of military service.  The Board acknowledges that the October 
2002 VA examination report by Dr. F.L. indicates that 
assuming the traumatic events did occur, it was not 
unreasonable to conclude that the veteran's symptoms stem 
from military service.  Notwithstanding, it appears that this 
statement was made in conjunction with the examiner's 
discussion regarding whether the veteran meets the diagnostic 
criteria for PTSD and the "symptoms" referred to are the 
symptoms traditionally associated with PTSD.  Thus, this 
statement does not establish a relationship between the 
veteran's bipolar disorder and his military service.  
Additionally, Dr. L.S. opined that the disturbance (the boat 
explosion) was not the cause of the veteran's 
occupational/social impairment.  There is no evidence that a 
psychosis manifested itself to a compensable degree within 
one year after the veteran's discharge from his period of 
honorable service.  As such, service connection for a 
psychiatric disability (other than PTSD) is not warranted.  

The Board notes that some medical records diagnose the 
veteran with a personality disorder.  Personality disorders, 
however, are not diseases within the meaning of applicable 
legislation and service connection may not be granted for a 
personality disorder.  See 38 C.F.R. § 3.303(c) (2003).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
foregoing regulation was amended.  Establishing service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing PTSD in accordance with § 4.125(a) of this 
chapter; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2003).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

Military records show that the veteran served honorably from 
September 1948 to June 1952.  The Board notes that for VA 
purposes, the Korean conflict was from June 27, 1950 through 
January 31, 1955, inclusive.  38 C.F.R. § 3.2(e) (2003).  
Thus, the veteran had honorable service during peacetime and 
a period of war.

According to the veteran's DD-214, his military occupational 
specialty (MOS) was 4667, military policeman.  He also 
attended an 8-week course in ship rigging.  He had 1 year 3 
months, and 19 days of foreign and/or sea service and service 
records indicate service at Eniwetok Island from March 16, 
1950 to June 15, 1951.  His DD-214 does not confirm service 
in Korea.  Awards, medals, or decorations conclusively 
indicating combat were not authorized.  

Based on the foregoing, the Board finds that the veteran did 
not engage in combat with the enemy and therefore, his 
stressors need to be verified.  As illustrated in the 
background section of this decision, the veteran has 
identified numerous events that he considers traumatic and 
that he alleges occurred during his honorable period of 
military service.  The veteran has repeatedly reported that 
he was involved in a boat "explosion" and required 
significant medical treatment.  Service records indicate that 
the veteran was treated in June 1950 for first-degree burns 
of the face and left forearm when the engineer boat caught 
fire at the pier.  The veteran has also reported that he had 
to dive for a man in shark-infested waters and was injured on 
the coral reef.  Service medical records indicate that he was 
treated in August 1950 for coral scratches of the abdomen and 
chin while swimming near the pier.  

While service records indicate that the veteran was on a 
burning boat and that he suffered scratches from coral, the 
records do not corroborate the veteran's version of the 
events and USASCRUR was not able to verify the stressors as 
reported by the veteran.  The Board acknowledges that 
participation in Operation GREENHOUSE was confirmed.  

A review of the veteran's statements and testimony throughout 
the course of this appeal demonstrates various 
inconsistencies in his stories regarding his claimed 
stressors.  The Board notes that the veteran's reported 
history includes some rather fantastic claims, such as 
abandoning a sinking ship and free diving for bodies, and the 
Board questions the veteran's credibility.  Further, other 
than his participation in Operation GREENHOUSE and the boat 
fire, his other stressors appear almost impossible to verify 
with the information provided.

Notwithstanding, assuming that the veteran's claimed 
stressors were to be corroborated, the Board finds that 
entitlement to service connection for PTSD is not warranted 
because, as discussed below, the veteran does not meet the 
diagnostic criteria for PTSD.  

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above, as this version is 
more favorable to the veteran's claim.  The amended version 
of section 3.304(f) removed the requirement of a "clear" 
diagnosis of PTSD and replaced it with the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the DSM- IV.

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court.  In the case 
of Cohen v. Brown, supra, the Court noted that the criteria 
for PTSD were significantly revised in the DSM-IV.  
Specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and responses 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on almost everyone.  See Cohen, at 140-41.

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Id. at 139, which in the 
Board's view reflects a more stringent hurdle for the 
claimant to overcome, and (2) the fact that the June 1999 
amendments to 38 C.F.R. § 3.304(f) were made retroactively 
effective to the date of the Court's decision in Cohen, March 
7, 1997, reflecting the Department's view that the holding in 
that decision liberalized the criteria to establish service 
connection for PTSD.

The Board does not dispute that the record contains a 
diagnosis of PTSD; however, as illustrated by the background 
section of this decision, the medical opinions of record vary 
as to whether the veteran meets the diagnostic criteria for 
PTSD.  Accordingly, the Board must determine the probative 
value of the various medical opinions. 

Statements from Circles of Care indicate that the veteran has 
a diagnosis of PTSD and that this is based on the veteran 
meeting the criteria from DSM-III-R.  The Board acknowledges 
that the veteran received counseling at the Circles of Care.  
The Court, however, has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  The April 1995 statement from 
Circles of Care merely sets forth the DSM-III-R criteria and 
offers the conclusory statement that these requirements are 
satisfied.  The required criteria are not discussed with 
reference to the veteran's particular situation and there is 
no indication of what stressors were relied upon to support 
this conclusion.  Thus, this statement is of little probative 
value.

The June 2001 private medical report from Dr. E.H. states 
that the veteran meets the DSM-IV criteria for PTSD.  This 
report is somewhat probative because it discusses the 
veteran's history in terms of stressors in support of the 
diagnosis of PTSD.  Notwithstanding, the Board does not find 
it as probative as the May 2002 and October 2002 VA 
examinations of record.

First, the VA examiners had an opportunity to review the 
entire claims folder, including the various private medical 
opinions, and all three examiners in 2002 conducted extensive 
personal interviews of the veteran.  Dr. E.H.'s opinion was 
based on a review of select documents provided by the 
veteran's attorney and a 45-minute telephone interview.  Dr. 
E.H. did not have the opportunity to review the veteran's 
entire history as documented in the claims folder, nor did he 
have the opportunity to observe the veteran in person.  

Second, while Dr. E.H.'s opinion discussed the stressors 
relied upon to support a diagnosis of PTSD, it merely 
concluded that the DSM-IV criteria were met.  The report did 
not provide adequate rationale for this conclusion.  On the 
contrary, the October 2002 VA examiners discussed the DSM-IV 
criteria in detail and whether the required elements were met 
based on the veteran's history and presenting symptoms.  The 
October 2002 VA examiners both agreed that the veteran did 
not meet the diagnostic criteria for PTSD because he did not 
meet the necessary criteria regarding the persistent 
avoidance of stimuli associated with the trauma.  The VA 
opinions were supported by significant rationale including 
references to pertinent evidence of record.

The Board acknowledges Dr. E.H.'s statement that he treats a 
significant number of veterans with PTSD.  However, the VA 
examiners in 2002 all concluded that the veteran did not meet 
the diagnostic criteria for PTSD and the Board finds the 
collective training and opinions of these examiners to 
outweigh the opinions rendered by Dr. E.H.  

The Board has reviewed the extensive evidence of record and 
finds that the preponderance of the medical evidence is 
against a finding that the veteran meets the diagnostic 
criteria for PTSD.  Thus, the reasonable doubt doctrine is 
not for application, see 38 U.S.C.A. § 5107(b) (West 2002), 
and service connection is not warranted.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



